Citation Nr: 1026926	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  04-28 039	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to service connection for kidney stones secondary to 
service-connected peptic ulcer disease.






INTRODUCTION

The Veteran had active military service from February 1984 to 
February 1990. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.  

This case was remanded for additional development by a Board 
action dated in July 2006.  By a decision dated in April 2009, 
the Board denied claims of service connection for anxiety with 
panic attacks, right hip subtrochanteric bursitis, irritable 
bowel syndrome, status-post cholecystectomy, and hiatal hernia.  
An application to reopen a claim of service connection for 
hearing loss was denied, as well as a claim for a higher rating 
for peptic ulcer disease and a claim for an earlier effective 
date for the award of a 10 percent rating for peptic ulcer 
disease.  The claim of service connection for kidney stones 
secondary to peptic ulcer disease was remanded for further 
evidentiary development and is again before the Board.

As for other issues that had been previously appealed, the Board 
notes that, in correspondence received in July 2004, the Veteran 
withdrew an application to reopen a previously denied claim of 
service connection for a disability manifested by jaw popping.  
Also, during the pendency of the appeal, the Veteran was awarded 
service connection for gastroesophageal reflux disease (GERD), 
and for esophagitis.  Because the award of service connection for 
GERD and esophagitis constitutes a full grant of those two issues 
on appeal, and because the Veteran has withdrawn his application 
to reopen the previously denied claim of service connection for a 
disability manifested by jaw popping, those three issues are no 
longer on appeal, and therefore are not before the Board.  See 
38 C.F.R. § 20.204 (2009).  




FINDING OF FACT

The Veteran does not have kidney stones that are caused or made 
worse by peptic ulcer disease or treatment for gastrointestinal 
disability.


CONCLUSION OF LAW

The Veteran does not have kidney stones that are secondary to the 
service-connected peptic ulcer disease.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); 38 C.F.R. § 3.310 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he should be service connected for 
kidney stones as secondary to his service-connected peptic ulcer 
disease.  The Veteran told an examiner in August 2008 that he had 
passed a stone in 1996.  The examiner noted in his report that 
the course since onset in 1996 had been intermittent with 
remissions.  In this regard, it should be pointed out that 
calculi of the kidney are considered "chronic" by definition.  
38 C.F.R. § 3.309(a) (2008).  (Although a statutory provision 
allows for a presumption of service incurrence when chronic 
diseases are manifested to a compensable degree within a year 
following qualifying active military service, see 38 U.S.C.A. 
§ 1101, 1112 (West 2002 & Supp. 2010), the Veteran has not 
alleged that he had kidney stones within such proximity to 
service and the record does not show that he did.  This appeal is 
based, and will be addressed, on the contention that peptic ulcer 
disease caused or made worse the kidney stones.)  

Under 38 C.F.R. § 3.310, service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury, or for the degree of disability 
resulting from aggravation of a non-service-connected disability 
by a service-connected disability.  See also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  The Board notes that there has been 
an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. 
Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 
(2009)).  The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a service-
connected one is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the United States 
Court of Appeals for Veterans Claim's (Court) 1995 ruling in 
Allen, it was made clear in the comments to the regulation that 
the 2006 changes were intended to place a burden on the claimant 
to establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of service 
connection based on aggravation may be made.  This had not been 
VA's practice, which strongly suggests that the revision amounts 
to a substantive change in the regulation.  Given what appear to 
be substantive changes, and because the Veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
revision, which version favors the claimant.  See 38 C.F.R. 
§ 3.310 (2006).

While there is no evidence showing that the Veteran has had any 
kidney stones since 1996, in its April 2009 decision, the Board 
found that the August 2008 examiner's comment that the Veteran's 
kidney stones had been intermittent with remissions since 1996 
suggested the likelihood that the Veteran continued to experience 
this "chronic" disease process.  Id.  The August 2008 
examination, which included a sonogram revealed no renal 
abnormality.  Nevertheless, given the examiner's comments of a 
past history of kidney stones, and because of the chronic nature 
of such a disease process, the Board found that a medical nexus 
opinion was required.  The case was remanded for that purpose.

The Veteran was examined in July 2009, when it was again noted 
that the Veteran had the onset of kidney stones in 1996.  It was 
noted that his course since onset had been progressively worse, 
and he was being treated with Flomax.  An x-ray study revealed no 
abnormal calcifications.  A sonogram was performed in August 2009 
and the kidneys were found to be normal in size and echotexture 
with no hydronephrosis identified.  Following examination and 
consideration of these studies, the examiner noted that the 
Veteran was taking Nexium, Mylanta, Tums, Rolaids, and Ranitidine 
for peptic ulcer disease.  Beyond the normal sonogram and x-ray, 
the examiner specifically noted that the blood calcium and uric 
acid levels were normal.  It was noted that there was no evidence 
of nephrolithiasis, and the examiner concluded that the renal 
calculi were not secondary to peptic ulcer treatment.  (The 
Veteran is also service connected for gastroesophageal reflux 
disease and esophagitis.  Whether the medications were taken to 
alleviate symptoms caused by these other service-connected 
disabilities or not, the examiner did not say, but that he 
addressed all of these medications suffices.  The examiner 
clearly considered the medications and their possible effect on 
the kidneys without regard to whether they were specifically 
required for peptic ulcer disease or another service-connected 
disability.)

Although the examiner did not give a more detailed explanation, 
it is apparent from his conclusion that he had found no 
relationship between treatment with the enumerated medications 
and renal calculi, largely because of the absence of any evidence 
of nephrolithiasis.  Indeed, there has been no proof of activity 
of such a disease process throughout the record.  As noted above, 
the Veteran had told an examiner in August 2008 that he had 
passed a stone in 1996 and that his problems had been 
intermittent since that time, but it is important to note that in 
August 2008 the diagnosis was "normal kidneys" and even when 
examined more recently in July 2009, again no evidence of kidney 
stones was found.  This no doubt suggested to the examiner, along 
with the absence of any other medical evidence of treatment for 
renal calculi, that there had been no causative effect or 
worsening caused by treatment for service-connected 
gastrointestinal disability.  Because this opinion is 
uncontradicted by the remaining medical evidence, the Board is 
persuaded by the examiner's opinion and finds that the 
preponderance of the evidence is against the claim of secondary 
service connection.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may "essentially 
cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in January 2003, 
July 2006, and April 2008.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, any timing errors have been 
cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence and/or 
information was already in the RO's possession, what additional 
evidence and/or information was needed from the Veteran, what 
evidence VA was responsible for getting, and what information VA 
would assist in obtaining on the Veteran's behalf.  The Veteran 
was also apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file (which contains both medical 
treatment records and non-treatment medical records such as 
reports of physical examinations and reports of diagnostic 
studies, as well as administrative documents and dental treatment 
records), and post-service medical records, and secured 
examinations in furtherance of his claim.  The examinations 
collectively address the question of secondary service connection 
presented by this appeal and are therefore adequate.  VA has no 
duty to inform or assist that was unmet as regards this claim of 
secondary service connection.  


ORDER

Service connection for kidney stones secondary to peptic ulcer 
disease is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


